FOURNET, Chief Justice.
There are no errors patent on the face of the record in this case and the only complaint of the accused is contained in a Bill of Exceptions reserved to the ruling of the trial judge denying his motion for a new trial on the ground that the verdict is contrary to the law and the evidence. Since this court is without appellate jurisdiction to review the facts in criminal cases and there is no declaration in this lone bill of the nature of any error of law committed during the trial, this appeal presents nothing for our review.
The conviction and sentence are affirmed.